DETAILED ACTION

Response to Amendment
The amendment filed on 06/07/2021 has been entered into the record and overcomes all rejections filed in the Office Action filed on 04/07/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The examiner’s amendment is consecutive to the amendment filed on 06/07/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Chung on 09/13/2021.

The application has been amended as follows: 
IN THE CLAIMS
For Claim 11, line 4, “an orthographic projection of the light-shielding portion” was changed to – the orthographic projection of the light-shielding portion –.
For Claim 12, line 3, “an orthographic projection of the light-shielding portion” was changed to – the orthographic projection the light-shielding portion –.
Allowable Subject Matter
Claim 1-2, 4-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The closest prior art of record, Hasegawa et al (US 20150253612 A1; relied upon in the Office Action filed on in 04/07/2021) and Choi et al (US 20150331178 A1; relied upon in the Office Action filed on in 04/07/2021), fail to disclose, teach, suggest, or make obvious the combined structure and functionality of an orthographic projection of the support portion on the functional component is not overlapped with an orthographic projection from a perimeter of the display panel on the functional component as set forth in the claim.
Re Claims 2, 4-16, and 18-20:
The claims are allowed due to their dependence on allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875